Citation Nr: 0613944	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-28 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO) which denied service connection for 
PTSD.  The veteran requested a Board hearing in July 2004, 
but withdrew this request in August 2004.  


FINDINGS OF FACT

1.  The veteran did not engage in combat in service.

2.  The most probative medical evidence does not establish a 
diagnosis of PTSD that is etiologically related to a verified 
inservice stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

In a September 2003 letter, VA informed the veteran of the 
evidence needed to substantiate his claim and provided him 
with an opportunity to submit such evidence.  An enclosure to 
the letter enumerated evidence received by VA; evidence VA 
was responsible for (including service records, VA Medical 
Center records, and records from other federal agencies such 
as the Social Security Agency); evidence VA would reasonably 
seek to obtain (including relevant records not in the custody 
of Federal department or agency such as records from State or 
local governments, private medical records, and employment 
records); and information and evidence for which the veteran 
was ultimately responsible (including enough information 
about records so that VA can request them as well as all 
requested records not in the possession of a Federal 
department and agency).  VA, in effect, asked the veteran to 
provide any evidence that pertains to his claim.  The letter 
provided the veteran with VCAA notice prior to issuance of 
the January 2004 rating decision.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U. S. Vet. App. Mar. 3, 2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The CAVC held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of the information and 
evidence necessary to substantiate the claim.  
Dingess/Hartman, slip op. at 14.  Additionally, VA must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, VA provided the veteran with notice of 
the type of information and evidence needed to substantiate 
his claim, but did not provide notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided on the latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  The veteran's service medical and personnel records, 
VA treatment records, and his VA examination have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  Thus, 
VA's duty to assist has been fulfilled.  

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  The Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  

B. Background and Evidence

The veteran served on active duty from March 1966 to January 
1970.  His personnel records (including Form DD 214) show 
that the veteran was as a jet aircraft mechanic.  Service 
medical records, including a December 1965 pre-induction 
examination and a November 1969 separation examination, do 
not reflect any psychiatric problems during service.  

In July 2003, the veteran was seen by a VA licensed clinical 
social worker for a mental health intake and assessment.  The 
veteran reported long time problems with sleep, problems with 
intrusive thoughts and nightmares, and reported that he had 
no previous mental health treatment.  The veteran reported 
four previous suicide attempts, the last was in 1998.  The 
veteran also reported having serious problems in the past 
with alcohol abuse, and admitted to episodic binges once a 
month.  He reported that his wife and family were his main 
support system.  

During the examination, the veteran denied being in actual 
combat while in the military.  The veteran described a 
traumatic event occurring about a month and a half after 
arriving in Vietnam when their position was hit at night.  He 
reported seeing dead bodies of Vietnamese who had tried to 
infiltrate the base overnight.  The veteran reported 
"reexperiencing" symptoms, including recurrent and 
intrusive, distressing memories and dreams, and intense 
psychological distress from cues of the event.  He reported 
"avoidance" symptoms, including avoidance of thoughts and 
feelings, avoidance of places or people, inability to recall 
important aspects of the traumatic event, markedly diminished 
interest in significant activities, feelings of detachment or 
estrangement from others, and restricted range of affect.  He 
reported "arousal" symptoms, including difficulty falling 
or staying asleep, irritability or outbursts of anger, 
difficulty concentrating, and hypervigilance.   A mental 
status examination was performed, and the veteran was 
diagnosed as having PTSD and recurrent major depression, in 
accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Psychiatric Disorders, 
Fourth Edition (DSM-IV) criteria.   

In a July 2003 examination for mental health medication 
management, the VA staff psychiatrist who performed the 
examination indicated that the veteran was referred by the 
social worker who completed his initial intake.  The 
psychiatrist stated that the veteran had been followed the 
primary care clinic for about 2 years, but that he was new to 
the mental health clinic.  The veteran reported that he had 
never been in any type of mental health treatment.  He 
reported having a chronic problem with insomnia.  He stated 
that he seldom slept more than 3 or 4 hours, that he always 
felt sleep deprived, and that he would wake up with worries 
and intrusive thoughts which prevented him from going back to 
sleep.  He stated that he worried especially about his 
children because they seemed to lack responsibility 
especially with their marriages and children.  

The psychiatrist discussed treatment for depression with the 
veteran and informed him that while he had some symptoms 
suggestive of PTSD, that he primarily endorsed symptoms of 
depression.  The VA psychiatrist assessed the veteran with 
recurrent, moderate major depression.  September 2003 and 
November 2003 treatment records show that the veteran was 
followed by the same psychiatrist for medication management 
of PTSD and recurrent major depression, with a GAF of 55.  
 
VA treatment records from July 3004 to December 2003 include 
progress notes from mental health group therapy sessions that 
the veteran attended for PTSD,   signed by the social worker 
who performed his initial intake.  In a
September 2003 physical examination, the veteran's primary 
care physician assessed him with depression secondary to PTSD 
in addition to various physical diagnoses.  A full mental 
health examination was not reported.  

During a January 2004 VA examination by a VA staff 
psychiatrist, after examination and review of the veteran's 
claims folder, the examiner indicated that the veteran sought 
treatment and was evaluated for the first time by VA with a 
diagnosis of recurrent major depressive disorder and alcohol 
abuse.  He was receiving medication for treatment of 
depression.  The veteran had been unemployed since 1988 due 
to his rheumatoid arthritis and was supported by Social 
Security disability income.  The veteran reported that he 
served in Vietnam as an Air Force jet mechanic and that their 
position was mortared on four different occasions, the first 
one being the worst.  He remembered being awakened in the 
middle of the night by his sergeant and people were running 
around and being pushed into the bunkers.  He also recalled 
an occasion when a fire broke out while they were de-fueling 
a jet.  The fire started to go down the hose toward the fuel 
truck, which he was sitting on.  The veteran reported that he 
still had dreams about this.  Following examination, the 
examiner opined that the veteran did not have PTSD.  He 
stated that the veteran did suffer from major depressive 
disorder recurrent type and alcohol abuse.  The examiner 
stated that although the veteran had some symptoms of PTSD, 
he did not feel that enough of those were present to make the 
diagnosis at that time.  

In an August 2003 statement, the veteran stated that he 
served in Vietnam from June 1968 to June 1969 as a jet 
aircraft mechanic.  His job was to perform periodic 
maintenance on jet aircraft.  He would inspect, repair, or 
replace any components on the aircraft that was called for.  
He stated that those were his duties, 12 hours a day, 7 days 
a week for a whole year.

The veteran described three stressful events in Vietnam.  The 
first occurred 2 months after arriving at Phu Cat.  They were 
hit with mortar rounds in the middle of the night.  Everyone 
crowded inside a bunker, scared, and stayed there for about 
three hours until they were given the all clear.  A mortar 
round had hit near the barracks behind them about 100 feet 
away and a couple of people were hurt.  The veteran also 
described an event where they were awakened at 3 A.M., given 
M-16 rifles and ammunition, and returned to their barracks to 
await more orders.  An hour later, South Koreans outside of 
the compound opened fire for about half and hour.  At 
daybreak, they turned in their weapons.  Later that day, the 
veteran encountered five dead bodies, torn apart, which he 
described in detail.  The veteran described a third event 
where they were de-fueling an aircraft.  He was stationed on 
top of the fuel truck to make sure that it did not overfill.  
A fire broke out beside the de-fueling hose and headed toward 
the de-fueling truck.   He was scared and could not move.  He 
saw the truck driver take off running, so he jumped off the 
truck and started running.  The fire department then arrived 
and put out the fire.    

The veteran stated that he was trained to be a jet airplane 
mechanic, that he was taught to use an M-16 rifle in basic 
training, but that never went through combat training.  He 
stated that being in Phu Cat for a whole year in danger of 
being shot or mortared every day was a very traumatic 
experience for him.  He stated that he relived these events 
over and over in his mind, that he was constantly having 
nightmares upon his return from Vietnam, and that when he 
thought about Vietnam, he would get nervous, angry, and 
scared.  The only way he calmed himself down was to drink.  
He described becoming angry and destructive for no apparent 
reason,   difficulties in his first three years of marriage 
due to his moods and reoccurring flashbacks.  He reported 
that he still gets flashbacks every 2 months or so.  He 
described other symptoms in depth, including antisocial 
behavior, avoidance of large crowds, and difficulty sleeping.  

C.  Law and Analysis

The veteran is seeking service connection for PTSD.  The 
Board has carefully reviewed the evidence and statements made 
in support of the claim and finds that the preponderance of 
the evidence weighs against the veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2005).  A diagnosis 
for PTSD must conform to the DSM-IV, and must be supported by 
the findings on the examination report.  See 38 C.F.R. § 
4.125(a) (2005). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence. Hayes v. Brown, 5 Vet. App. 60, 66 (1993). See also 
38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2005).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f). No further development or corroborative evidence is 
required, provided that the claimed stressor is "consistent 
with the circumstances, conditions, or hardships of the 
veteran's service." Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that his alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.) 

According to the CAVC, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  

The most probative evidence does not establish a diagnosis of 
PTSD.  Two psychiatric examinations, which conform to the 
DSM-IV criteria as required by 38 C.F.R. § 4.125(a), are 
associated with the claims file.  The July 2003 mental health 
intake examination, performed by a VA licensed clinical 
social worker, reflects a diagnosis of PTSD and recurrent 
major depression.  The diagnosis conformed to DSM-IV 
criteria.  However, the social worker referred the veteran to 
a VA staff psychiatrist.  In the psychiatrist's July 2003 
examination, 2 weeks after the initial intake, he ultimately 
diagnosed the veteran with recurrent, moderate major 
depression with a GAF of 55, despite the social worker's 
previous diagnosis of PTSD.  While the psychiatrist indicated 
that the veteran had some symptoms suggestive of PTSD, he 
stated that the veteran primarily endorsed symptoms of 
depression.  The January 2004 VA examination also conformed 
to the DSM-IV criteria.  The examiner was a VA staff 
psychiatrist.  He had reviewed the veteran's claims folder.  
After a mental status examination, the examiner ultimately 
found that the veteran did not have PTSD, and stated that 
although the veteran had some symptoms of PTSD, he did not 
feel that enough of those were present to make the diagnosis.  
He diagnosed the veteran with major depressive disorder.  

Progress notes signed by the VA social worker, medication 
management follow-up appointments by the VA psychiatrist, and 
a physical examination by the veteran's primary care 
physician indicate diagnoses of PTSD.  However, these 
diagnoses were not associated with full psychiatric 
examinations.  See 38 C.F.R. § 4.125(a) (2005).  

The Board finds that the most probative evidence supports a 
diagnosis of major depressive disorder, and not PTSD.  The 
Board finds that the psychiatrist's medical opinion in the 
January 2004 VA examination is more probative than the 
opinion of a licensed clinical social worker in the July 2003 
intake examination.  The VA examiner had reviewed the 
veteran's claims file, and his diagnosis was more strongly 
supported by findings on the examination report.  Although 
the social worker listed symptoms of PTSD in the intake 
examination in support of the diagnoses (including re-
experiencing symptoms, avoidance symptoms, and arousal 
symptoms), these symptoms were not supported by specific 
examples in the examination report.  Further, the social 
worker referred the veteran to a psychiatrist who assessed 
him with depression, and not PTSD.  
  
The Board finds that the veteran was not engaged in combat.  
The veteran was a jet aircraft mechanic.  His awards and 
decorations do not definitively show or suggest that he was 
in combat.  In a July 2003 intake examination, the veteran 
indicated that he was not actually in combat.  In his August 
2003 lay statement, he indicated that his duties in Vietnam 
consisted solely of inspection, repair, and maintenance on 
jet aircraft, and that he never went through combat training.  

Regarding his traumatic event and traumatic stressors, the 
veteran described three stressful events in his August 2003 
statement, one where his compound was mortared in the middle 
of the night, one where there was gunfire over their compound 
and the veteran encountered five dead bodies the next day, 
and one where a fire broke out while he was helping to de-
fuel a jet.  The record does not contain any independent 
evidence that corroborates the veteran's stressors, and 
because the veteran was not found to be engaged in combat, 
his lay statements are not sufficient to establish their 
occurrence.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Further, as the Board finds that as the evidence 
does not contain probative and competent evidence of a 
diagnosis of PTSD and in fact the more probative evidence 
actually rules out a diagnosis of PTSD, an attempt to obtain 
corroborating evidence of the claimed stressors in this case 
is unnecessary.

D.  Conclusion

The most probative medical evidence does not reflect a 
diagnosis of PTSD, the veteran's non-combat stressors have 
not been independently verified, and no medical nexus has 
been established between a verified stressor and a diagnosis 
of PTSD.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the veteran has PTSD 
etiologically related to active service.  The appeal is 
accordingly denied.

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted. In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claim.





ORDER


Service connection for PTSD is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


